Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
The board has reversed all of the rejections stating that one of ordinary skill in the art cannot combine the two lighting configurations of the cited references as no reference discloses or suggests “receiving a signal in an unlocked configuration” to provide a lighting scheme. 
The board also states that integrated with means that the lights are within the restraint.  See page 5.
Claims 1-23 are allowed.  All rejections are withdrawn.  The amendments dated 3-19-19 are entered in full.  
Board’s Statement of Reasons For Allowance 
The board has allowed claims 1-23.  
The case is now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668